MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this                                  Jan 14 2016, 6:55 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



APPELLANT PRO SE                                          ATTORNEYS FOR APPELLEE
Dennis Hankins                                            Gregory F. Zoeller
Greencastle, Indiana                                      Attorney General of Indiana
                                                          Jesse R. Drum
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Dennis Hankins,                                           January 14, 2016

Appellant-Defendant,                                      Court of Appeals Case No.
                                                          30A05-1502-CR-80
        v.                                                Appeal from the Hancock Superior
                                                          Court
State of Indiana.                                         The Honorable Terry K. Snow,
                                                          Judge
Appellee-Plaintiff.
                                                          Cause No. 30D01-1209-FC-1476




Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 30A05-1502-CR-80 | January 14, 2016         Page 1 of 5
                                   STATEMENT OF THE CASE

[1]   Appellant-Defendant, Dennis Hankins (Hankins), appeals the trial court’s

      denial of his motion to correct erroneous sentence.


[2]   We affirm.


                                                     ISSUE

[3]   Hankins raises one issue on appeal, which we restate as: Whether the trial

      court abused its discretion when it denied Hankins’ motion to correct erroneous

      sentence.


                           FACTS AND PROCEDURAL HISTORY

[4]   On September 25, 2012, the State filed an Information charging Hankins with a

      Class C felony burglary; a Class A misdemeanor resisting law enforcement; a

      Class D felony resisting law enforcement; a Class A misdemeanor criminal

      recklessness; and a Class B misdemeanor criminal mischief. On March 7, 2013,

      the State amended the Information by adding an habitual offender

      enhancement. Four days later, Hankins filed a motion to dismiss the

      enhancement which was denied by the trial court after a hearing. On March 25

      through March 27, 2013, the trial court conducted a jury trial. At the close of

      the evidence, the jury returned a guilty verdict on all charges including the

      habitual offender enhancement. The trial court sentenced Hankins to sixteen

      years and 180 days. Hankins appealed, asserting that there was insufficient

      evidence supporting his conviction for the Class C felony attempted burglary.


      Court of Appeals of Indiana | Memorandum Decision 30A05-1502-CR-80 | January 14, 2016   Page 2 of 5
      On March 18, 2014, we affirmed the trial court. See Hankins v. State, No.

      30A01-1305-CR-234 (Ind. Ct. App. Mar. 18, 2014).


[5]   On April 29, 2014, Hankins filed the first of three consecutive motions to

      correct erroneous sentence. The trial court denied his motion. On December 6,

      2014 and February 10, 2014, respectively, Hankins filed his second and third

      motion to correct erroneous sentence. In these motions, Hankins alleged that

      his sentence was erroneous because the State amended its charging Information

      after the omnibus date. The trial court denied each motion.


[6]   Hankins now appeals. Additional facts will be provided as necessary.


                                  DISCUSSION AND DECISION

[7]   Hankins contends that the trial court abused its discretion by denying his

      motion to correct his erroneous sentence. Specifically, he alleges that because

      the State amended its Information by adding the habitual offender

      enhancement after the omnibus date in violation of Ind. Code § 35-34-1-5, the

      “enhancement portion of [his] conviction should be vacated.” (Appellant’s Br.

      p. 7).


[8]   We review a trial court’s decision on a motion to correct erroneous sentence

      only for an abuse of discretion. Fry v. State, 939 N.E.2d 687, 689 (Ind. Ct. App.

      2010). An abuse of discretion occurs when the trial court’s decision is against

      the logic and effect of the facts and circumstances before it. Myers v. State, 718
N.E.2d 783, 789 (Ind. Ct. App. 1999).



      Court of Appeals of Indiana | Memorandum Decision 30A05-1502-CR-80 | January 14, 2016   Page 3 of 5
[9]    A motion to correct erroneous sentence derives from Indiana Code section 35-

       38-1-15, which provides:

               If the convicted person is erroneously sentenced, the mistake does not
               render the sentence void. The sentence shall be corrected after written
               notice is given to the convicted person. The convicted person and his
               counsel must be present when the corrected sentence is ordered. A
               motion to correct sentence must be in writing and supported by a
               memorandum of law specifically pointing out the defect in the original
               sentence.
       The purpose of the statute is to provide prompt, direct access to an

       uncomplicated legal process for correcting the occasional erroneous or illegal

       sentence. Davis v. State, 937 N.E.2d 8, 10 (Ind. Ct. App. 2010), trans. denied.

       However, a motion to correct erroneous sentence may only be filed to address a

       sentence that is erroneous on its face. Id. at 10-11. When claims of sentencing

       errors require consideration of matters outside the face of the sentencing

       judgment, they are best addressed promptly on direct appeal and thereafter, via

       post-conviction relief proceedings where applicable. Id. at 11. In Robinson, our

       supreme court emphasized that a motion to correct an erroneous sentence may

       only arise out of information contained on the formal judgment of conviction,

       and not from an abstract of judgment. Robinson v. State, 805 N.E.2d 783, 793-94

       (Ind. 2004). Thus, claims that require consideration of the proceedings before,

       during, or after trial may not be presented by way of a motion to correct an

       erroneous sentence. Id. at 787.


[10]   In light of these requirements, we conclude that Hankins’ claim fails. Hankins’

       argument is based on the application of Indiana Code section 35-34-1-5(e)


       Court of Appeals of Indiana | Memorandum Decision 30A05-1502-CR-80 | January 14, 2016   Page 4 of 5
       (2012), which allows the State to add an habitual offender enhancement within

       ten days of the omnibus date or, with good cause, any time before trial.

       Accordingly, to prevail on his claim, Hankins would have to establish the

       omnibus date, the date the State filed its enhancement, and that the State lacked

       good cause. As none of this evidence can be derived from the formal judgment

       of conviction, we would have to consider the proceedings before trial, which we

       are not allowed to do with a motion to correct erroneous sentence. See id.

       Therefore, we affirm the trial court.


                                               CONCLUSION

[11]   Based on the foregoing, we hold that the trial court did not abuse its discretion

       by denying Hankins’ motion to correct erroneous sentence.


[12]   Affirmed.


[13]   Najam, J. and May, J. concur




       Court of Appeals of Indiana | Memorandum Decision 30A05-1502-CR-80 | January 14, 2016   Page 5 of 5